


110 HR 2230 IH: To prevent certain discriminatory taxation of natural gas

U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2230
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2007
			Mr. Cannon (for
			 himself, Mr. Gene Green of Texas, and
			 Mr. Gohmert) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To prevent certain discriminatory taxation of natural gas
		  pipeline property.
	
	
		1.Limitation on discriminatory
			 taxation of natural gas pipeline property
			(a)DefinitionsFor
			 purposes of section:
				(1)AssessmentThe
			 term assessment means valuation for a property tax levied by a
			 taxing authority.
				(2)Assessment
			 jurisdictionThe term assessment jurisdiction means
			 a geographical area used in determining the assessed value of property for ad
			 valorem taxation.
				(3)Commercial and
			 industrial propertyThe term commercial and industrial
			 property means property (excluding natural gas pipeline property, public
			 utility property, and land used primarily for agricultural purposes or timber
			 growth) devoted to commercial or industrial use and subject to a property tax
			 levy.
				(4)Natural gas
			 pipeline propertyThe term natural gas pipeline
			 property means all property, real, personal, and intangible, owned or
			 used by a natural gas pipeline providing transportation or storage of natural
			 gas, subject to the jurisdiction of the Federal Energy Regulatory
			 Commission.
				(5)Public utility
			 propertyThe term public utility property means
			 property (excluding natural gas pipeline property) that is devoted to public
			 service and is owned or used by any entity that performs a public service and
			 is regulated by any governmental agency.
				(b)Discriminatory
			 ActsThe acts specified in this subsection unreasonably burden
			 and discriminate against interstate commerce. A State, subdivision of a State,
			 authority acting for a State or subdivision of a State, or any other taxing
			 authority (including a taxing jurisdiction and a taxing district) may not do
			 any of the following such acts:
				(1)Assess natural gas
			 pipeline property at a value that has a higher ratio to the true market value
			 of the natural gas pipeline property than the ratio that the assessed value of
			 other commercial and industrial property in the same assessment jurisdiction
			 has to the true market value of the other commercial and industrial
			 property.
				(2)Levy or collect a
			 tax on an assessment that may not be made under paragraph (1).
				(3)Levy or collect an
			 ad valorem property tax on natural gas pipeline property at a tax rate that
			 exceeds the tax rate applicable to commercial and industrial property in the
			 same assessment jurisdiction.
				(4)Impose any other
			 tax that discriminates against a natural gas pipeline providing transportation
			 subject to the jurisdiction of the Federal Energy Regulatory Commission.
				2.Jurisdiction of
			 courts; relief
			(a)Grant of
			 JurisdictionNotwithstanding section 1341 of title 28, United
			 States Code, and notions of comity, and without regard to the amount in
			 controversy or citizenship of the parties, the district courts of the United
			 States shall have jurisdiction, concurrent with other jurisdiction of the
			 courts of the United States, of States, and of all other taxing authorities and
			 taxing jurisdictions, to prevent a violation of section 1.
			(b)ReliefExcept
			 as otherwise provided in this subsection, relief may be granted under this Act
			 only if the ratio of assessed value to true market value of natural gas
			 pipeline property exceeds by at least 5 percent the ratio of assessed value to
			 true market value of other commercial and industrial property in the same
			 assessment jurisdiction. If the ratio of the assessed value of other commercial
			 and industrial property in the assessment jurisdiction to the true market value
			 of all other commercial and industrial property cannot be determined to the
			 satisfaction of the court through the random-sampling method known as a sales
			 assessment ratio study (to be carried out under statistical principles
			 applicable to such a study), each of the following shall be a violation of
			 section 1 for which relief under this Act may be granted:
				(1)An assessment of
			 the natural gas pipeline property at a value that has a higher ratio of
			 assessed value to the true market value of the natural gas pipeline property
			 than the ratio of the assessed value of all other property (excluding public
			 utility property) subject to a property tax levy in the assessment jurisdiction
			 has to the true market value of all other property (excluding public utility
			 property).
				(2)The collection of
			 an ad valorem property tax on the natural gas pipeline property at a tax rate
			 that exceeds the tax rate applicable to all other taxable property (excluding
			 public utility property) in the taxing jurisdiction.
				
